DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 27 August 2021 has been entered.

Response to Amendment
In the Applicant’s reply of 27 August 2021, the claims were amended. Based on these amendments, the previous objections to the claims, rejections under 35 U.S.C. 112(a) and (b), and rejections under 35 U.S.C. 102 and 103 based on Schwarze have been withdrawn. A new claim objection has been added. Also, new rejections under 35 U.S.C. 102 and 103 have been added due to the amendments to claim 16, and new rejections under 35 U.S.C. 112 have been added due to the amendments to claims 26 and 28. See below. The limitations “determination unit” (introduced in claim 16) and “receiving unit” (introduced in claim 24) remain interpreted under 35 U.S.C. 112(f). See 

Claim Objections
Claim 28 is objected to because of the following informalities: there should be a period at the end of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 26 and 28 has been amended to refer to radiation of “different power intensities” rather than “different intensities”. In the context of radiation, intensity is generally defined as power per unit area. That is, “power” and “intensity” mean two different things, so it is unclear what the term “power intensity” means (other than possibly confirming that “intensity” means power per unit area). For purposes of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0023585 (“Wiesner”).
Regarding claim 16, Wiesner discloses a method for calibrating at least one apparatus for additively manufacturing three-dimensional objects (see paragraph 1) via selective irradiation of a build material by an energy beam from an irradiation device (see paragraphs 58 and 59 and Figure 1, particularly the irradiation system 20 and laser beams 24a and 24b), the method comprising:

determining, by a determination unit (the sensor arrangement 25 and control device 26; see Figure 1 and paragraph 64), at least one parameter of the radiation inside a process chamber (the process chamber 12; see Figures 1 and 2 and paragraph 58) from the calibration beam source (the sensor arrangement 25 detects the intensity of reflections caused by the laser beams 24a, 24b hitting the calibrating structure 36; see paragraphs 21 and 71-74), wherein the at least one parameter comprises an intensity of the radiation from the calibration beam source (see Id.);
and calibrating the irradiation device dependent on the at least one parameter (see paragraphs 75-77; although these paragraphs discuss the use of times t1 and t2, these times t1, t2 are determined based on the intensity measurements; see Figure 3b and paragraph 74; therefore, the calibration is dependent, at least indirectly, upon the intensity of reflections from the calibrating structure 36).

Regarding claim 17, Wiesner discloses wherein the radiation from the calibration beam source comprises a defined radiation pattern (the calibrating structure 36 has a defined pattern; see Figures 2 and 3a; accordingly, the reflected radiation will also have a defined pattern).-

claim 18, Wiesner discloses scanning a region of the process chamber comprising radiation from the calibration beam source (see paragraphs 71-74), wherein the at least one parameter is determined for at least one or more positions in an x- and y- plane (see Id.).

Regarding claim 19, Wiesner discloses wherein the x- and y- plane comprises a build plane of the apparatus (the calibrating portions 37 of the calibrating structure 36 are in the plane of the build area 28; see Figure 2 and paragraphs 66-68).

Regarding claim 20, Wiesner discloses generating a map comprising the one or more positions (see Figures 3a and 3b and paragraphs 73 and 74).

Regarding claim 21, Wiesner discloses wherein the at least one parameter comprises a maximum intensity (see Figure 3b and paragraphs 74-76; deviations from the maximum intensity are used to determine the times t1 and t2, which are then used in calibrating the irradiation system 20).

Regarding claim 22, Wiesner discloses wherein calibrating the irradiation device dependent on the at least one parameter comprises calibrating based on a deviation of the parameter from a nominal parameter (see Figure 3b and paragraphs 74-77; deviations in the intensity are used to determine the times t1 and t2, which are then used in calibrating the irradiation system 20).

claim 23, Wiesner discloses wherein determining the at least one parameter at least partially occurs when the energy beam is not irradiating the build material (the calibrating portions 37 of the calibrating structure 36 are located outside the build area 28, and, during the calibration, the beam is at a reduced power that does not have solidifying action; see Figure 2 and paragraphs 68 and 71).

Regarding claim 24, Wiesner discloses wherein the calibration beam source is arranged in a receiving unit in a build plane of the apparatus (see Figure 2 and paragraphs 66-68; the calibrating structure 36 is provided in the base region 34, which is flush with the build area 28, i.e., the base region 34 is in the plane of the build area 28).

Regarding claim 25, Wiesner discloses scanning a region of the process chamber dependent on the position of the calibration beam source in the receiving unit (see Figures 2 and 3a and paragraphs 71-74, particularly the movement path P).

Regarding claim 26, Wiesner discloses wherein generating radiation by a calibration beam source comprises generating radiation of different power intensities, wavelengths and/or spot sizes (see Figure 3b and paragraphs 71-74; the intensity of the reflected radiation varies over time).

Regarding claim 27, Wiesner discloses wherein generating radiation by a calibration beam source comprises generating radiation by at least two calibration beam 

Regarding claim 28, Wiesner discloses wherein the radiation respectively emitted from the at least two calibration beam sources have different power intensities, wavelengths and/or spot sizes (with reference to Figures 3a and 3b, the intensity of the radiation reflected by the base region 34 in one calibrating portion 37 differs from the intensity of the radiation reflected by the secondary portions 44 in the other calibrating portion 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesner.
Regarding claim 30, Wiesner does not explicitly disclose wherein determining, by a determination unit, at least one parameter of the radiation inside the process chamber from the calibration beam source comprises at least two determination units In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, there is nothing to suggest that a new and unexpected result would be produced by the use of two determination units in place of the single determination unit of Wiesner. Notably, adding a second sensor arrangement 25 could provide one sensor arrangement 25 per calibrating portion 37 and potentially enable both calibrating portions 37 to be used simultaneously.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 21, 28, 30-32, 34, and 35 of copending Application No. 16/813,803 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 16, 21, 28, 30-32, 34, and 35 of the claims 16 and 27 of the present application. Specifically, the calibration unit of the reference application, and its calibration portions, serve as the claimed calibration beam source. This interpretation is based on the first full paragraph on page 9 of the specification of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Applicant’s arguments filed 27 August 2021 with respect to the rejections under 35 U.S.C. 102 and 103 based on Schwarze have been fully considered and are persuasive. Specifically, the Examiner agrees the irradiation device of Schwarze is not being calibrated. It is the determination unit that is being calibrated in order to properly control the irradiation device. See paragraphs 51, 52, 57, and 58 of Schwarze. Therefore, the rejections based on Schwarze have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wiesner. See above.
The Applicant's arguments with respect to the interpretation of certain claim limitations under 35 U.S.C. 112(f) have been fully considered, but they are not persuasive. The Applicant argues that one of ordinary skill in the art would understand the claim limitations at issue to have a sufficiently definite meaning as the name for structure that performs the claimed function and that the claims themselves contain sufficient structural limitations for performing the recited functions.

In addition, the claims do not recite any structure for the determination unit or receiving unit and, therefore, do not recite sufficient structure for performing the recited functions. The determination unit is referenced in claims 16 and 30, but neither claim specifies any structure for the determination unit. Claims 24 and 25 reference the receiving unit, but, again, neither claim specifies any structure for the receiving unit.
The Applicant's arguments with respect to Wiesner have been fully considered, but they are not persuasive. The Applicant argues that Wiesner fails to disclose determining, by a determination unit, at least one parameter of the radiation inside a process chamber from the calibration beam source, wherein the at least one parameter comprises an intensity of the radiation from the calibration beam source. This limitation is addressed above in the rejection of claim 16 under 35 U.S.C. 102.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John J DeRusso/Examiner, Art Unit 1744   

/MARC C HOWELL/Primary Examiner, Art Unit 1774